
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.11


DIRECTOR SUPPLEMENTAL RETIREMENT PLAN

AGREEMENT

           THIS AGREEMENT is made and entered into
this                        day of                                    , 2005, by
and between Citizens Trust Bank, a bank organized and existing under the laws of
the State of Georgia (hereinafter referred to as the "Bank"),
and                                    , a member of the Board of Directors of
the Bank (hereinafter referred to as the "Director").

           WHEREAS, the Director is now serving on the Board of the Bank
(hereinafter referred to as the "Board") and has for many years faithfully
served the Bank. It is the consensus of the Board of Directors that the
Director's services have been of exceptional merit, in excess of the
compensation. paid and an invaluable contribution to the profits and position of
the Bank in its field of activity. The Board further believes that the
Director's experience, knowledge of corporate affairs, reputation and industry
contacts are of such value, and the Director's continued services so essential
to the Bank's future growth and profits, that it would suffer severe financial
loss should the Director terminate his/her service on the Board;

           ACCORDINGLY, the Board has adopted the Citizens Trust Bank Director
Supplemental Retirement Plan (hereinafter referred to as the "Director Plan")
and it is the desire of the Bank and the Director to enter into this Agreement
under which the Bank will agree to make certain payments to the Director upon
the Director's retirement and to the Director's beneficiary(ies) in the event of
the Director's death pursuant to the Director Plan;

           FURTHERMORE, it is the intent of the parties hereto that this
Director Plan be considered an unfunded arrangement maintained primarily to
provide supplemental retirement benefits for the Director, and to be considered
a non-qualified benefit plan for purposes of—the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"). The Director is fully advised of the
Bank's financial status and has had substantial input in the design and
operation of this benefit plan; and

           THEREFORE, in consideration of services the Director has performed in
the past and those to be performed in the future, and based upon the mutual
promises and covenants herein contained, the Bank and the Director agree as
follows:

I.        DEFINITIONS

A.Effective Date:

The Effective Date of the Director Plan shall be December 22, 2004.

B.Plan Year.

Any reference to the "Plan Year" shall mean a calendar year from January 1st to
December 31st. In the year of implementation, the term "Plan Year" shall mean
the period from the Effective Date to December 31st of the year of the Effective
Date.

C.Retirement Date:

Retirement Date shall mean retirement from service with the Bank which becomes
effective on the first day of the calendar month following the month in which
the Director reaches age sixty-five (65) or such later date as the Director may
actually retire.

1

--------------------------------------------------------------------------------



D.Termination of Service:

Termination of Service shall mean the Director's voluntary resignation from
service on the Board or failure to be re-elected to the Board, prior to the
Normal Retirement Age (Subparagraph I [J]).

E.Pre-Retirement Account:

A Pre-Retirement Account shall be established as a liability reserve account on
the books of the Bank for the benefit of the Director. Prior to the Director's
Retirement Date (Subparagraph I [C]), such liability reserve account shall be
increased or decreased each Plan Year (including the Plan Year in which the
Director ceases to serve on the Board) by an amount equal to the annual earnings
or loss for that Plan Year determined by the Index (Subparagraph I [G]
hereinafter), less the Cost of Funds Expense for that Plan Year Subparagraph I
[HJ hereinafter).

F.Index Retirement Benefit:

The Index Retirement Benefit for each Director in the Director Plan for each
Plan Year shall be equal to the excess (if any) of the Index (Subparagraph I
[G]) for that Plan Year over the Cost of Funds Expense (Subparagraph I [H]) for
that Plan Year.

G.Index:

The Index for any Plan Year shall be the aggregate annual after-tax income from
the life insurance contract(s) described hereinbelow as defined by FASB
Technical Bulletin 85-4. This Index shall be applied as if such insurance
contracts were purchased on the Effective Date of the Director Plan.

Insurance Company:   Massachusetts Mutual Life Insurance Company Policy Form:  
Flexible Premium Adjustable Life Policy Name:   Strategic Life Executive
Insured's Age and Sex:     Riders:   None Ratings:   None Option:   Level Face
Amount:     Premiums Paid:     Number of Premium Payments:   Single Assumed
Purchase Date:    

If such contracts of life insurance are actually purchased by the Bank, then the
actual policies as of the dates they were actually purchased shall be used in
calculations under this Director Plan. If such contracts of life insurance are
not purchased or are subsequently surrendered or lapsed, then the Bank shall
receive annual policy illustrations that assume the above-described policies
were purchased, or. had not subsequently surrendered or lapsed. Said
illustrations shall be received from the respective insurance companies and will
indicate the increase in policy values for purposes of calculating the amount of
the Index.

In either case, references to the life insurance contracts are merely for
purposes of calculating a benefit. The Bank has no obligation to purchase such
life insurance and, if purchased, the Director and the Director's
beneficiary(ies) shall have no ownership interest in such policy and shall
always have no greater interest in the benefits under this Director Plan than
that of an unsecured creditor of the Bank.

2

--------------------------------------------------------------------------------



H.Cost of Funds Expense:

The Cost of Funds Expense for any Plan Year shall be calculated by taking the
sum of the amount of premiums set forth in the Indexed policy described above
plus the amount of any after-tax benefits paid to any Director pursuant to the
Plan (Paragraph II hereinafter) plus the amount of all previous years after-tax
Costs of Funds Expense, and multiplying that sum by the average after-tax cost
of funds as calculated using the Bank's third quarter Call Report for the Plan
Year as filed with the Federal Reserve.

I.Change of Control:

Change of Control shall be defined as follows:

a.the acquisition of more than fifty percent (50%) of the value or voting power
of the Bank's stock by a person or group;

b.the acquisition in a period of twelve months or less of at least thirty-five
percent (35%) of the Bank's stock by a person or group;

c.the replacement of a majority of the Bank's board in a period of twelve months
or less by Directors who were not endorsed by a majority of the current board
members; or

d.the acquisition in a period of twelve months or less of forty percent (40%) or
more of the Bank's assets by an unrelated entity.

For the purposes of this Director Plan, transfers on account of deaths or gifts,
transfers between family members or transfers to a qualified retirement plan
maintained by the Bank shall not be considered in determining whether there has
been a Change of Control.

J.Normal Retirement Age.,

Normal Retirement Age shall mean the date on which the Director attains age
sixty-five (65).

II.       INDEX BENEFITS

A.Retirement Benefits:

Subject to Subparagraph II (D) hereinafter, a Director who remains on the Board
until the Normal Retirement Age (Subparagraph I [J]) shall be entitled to
receive the balance in- the Pre-Retirement Account in ten (10) equal annual
installments commencing thirty (30) days following the Director's retirement. In
addition to these payments and commencing in conjunction therewith, the Index
Retirement Benefit (Subparagraph I [F]) for each Plan Year subsequent to the
Director's retirement, and including the remaining portion of the Plan Year in
which the Director retires, shall be paid to. the Director until the Director's
death and continue after the Director's death to the Director's beneficiary(ies)
as set forth in Subparagraph 11(C) hereinafter.

B.Termination of Service:

Subject to Subparagraph II (D) hereinafter, should a Director suffer a
Termination of Service (defined in Subparagraph I [D]), the Director shall be
entitled to receive the appropriate percentage times the number of full years of
service on the board of the Bank from the date of this plan implementation (to a
maximum of 100%) from the following table, times the balance in the
Pre-Retirement Account, paid over ten (10) years in equal

3

--------------------------------------------------------------------------------



annual installments commencing at the Director's Retirement Date (Subparagraph I
[C]). In addition to these payments, the same appropriate percentage (to a
maximum of 100%) times the number of full years of service on the board of the
Bank from the date of this plan implementation as referred to above, times the
Index Retirement Benefit for each Plan Year shall be paid to the Director until
the Director's death and continue after the Director's death to the Director's
beneficiary(ies) as set forth in Subparagraph II (C) hereinafter.

Total Years of Service with the Bank


--------------------------------------------------------------------------------

  Vested
(to a maximum of 100%)

--------------------------------------------------------------------------------

  0 - 5   0 % 6 - 10   25 % 11 - 15   50 % 16 - 20   75 % 21   100 %

C.Death:

Should the Director die prior to having received the full balance of the
Pre-Retirement Account, the unpaid balance of the Pre-Retirement Account shall
be immediately paid in a lump sum to the beneficiary selected by the Director
and filed with the Bank. Said payment due hereunder shall be made the fast day
of the second month following the decease of the Director.

In the absence of or a failure to designate a beneficiary, the amounts described
herein shall be paid to the personal representative of the Director's estate.

D.Discharge for Cause:

Should the Director be discharged for cause at any time prior to his Retirement
Date, all Benefits under this Agreement (Subparagraphs II [A], [B] or [C]) shall
be forfeited. The term "for cause" shall mean gross negligence or gross neglect
or the commission of a felony or gross misdemeanor involving fraud, dishonesty
or willful violation of any law that result in any adverse effect on the bank.
If a dispute arises as to discharge "for cause", such dispute shall be resolved
by arbitration as set forth in this Agreement.

E.Death Benefit:

Except as set forth above, there is no death benefit provided under this
Agreement.

F.Disability:

Should the Director suffer a Termination of Service because of a disability, as
defined hereinbelow, he shall immediately become one hundred percent (100%)
vested and shall immediately begin receiving the retirement benefit described in
Subparagraph II (A), without regard to Normal Retirement Age (Subparagraph I
[J]). Disability shall be defined as the Director not being able to attend at
least seventy percent (70%) of the meetings of the Board of Directors due to a
physician certified disability condition. If there is a dispute regarding
whether the Director is disabled, such dispute shall be resolved by a physician
selected by the Bank and such resolution shall be binding upon all parties to
this Agreement. If there is a dispute regarding whether the Director is
disabled, such dispute shall be resolved by a physician mutually selected by the
Bank and the Director and such resolution shall be binding upon all parties to
this Agreement.

4

--------------------------------------------------------------------------------





III.     DEFERRAL BENEFITS

A.Deferral Election:

Any Director wishing to defer any portion or all of his director fees may elect
to defer up to one hundred percent (10090) each year for a maximum of five
(5) years. At the end of the five (5) year period the Board of Directors shall
have the option of extending the deferral period for any amount of time it shall
deem to be appropriate. The Director will make the election to defer by filing
with the Bank a written statement setting forth the amount of the deferrals.
This statement must be filed in the calendar year prior to having earned the
deferred income. In the case of the first year in which a participant becomes
eligible to participate, the election to defer fees and compensation may only be
made for fees and compensation not yet earned as of the. date of said election,
if the election is made within thirty (30) days of the participant becoming
eligible for the Plan. At any other time, the election to defer fees and
compensation must be made no later than the close of the preceding taxable year.
Signed written statements filed under this section, unless modified or revoked,
shall be valid for all succeeding years. Any modification or revocation of the
Deferral section of the Election Form as elected by the participant in the
signed written statement must be in writing at least twelve (12) months prior to
the date of the first scheduled payment and shall not be effective earlier than
twelve (12) months after the modification is made. Additionally, such
modification may extend the deferral period for a period of at least five
(5) additional years from the date the distribution was scheduled to begin.

B.Deferred Compensation Account:

The Bank shall establish a Deferred Compensation Account in the name of the
Director and credit that account with the deferrals. The Bank shall also credit
interest to the Deferred Compensation Account balance on December 31st of each
year. The interest rate credited shall be one hundred percent (100%) of the one
year treasury rate as of the crediting date to a: minimum of six percent (6%).

C.Retirement, Termination of Service or Death:

Upon the Director's Retirement Date or Termination of Service from the Board
(Subparagraphs I (C) and (D) hereinabove), the balance of the Director's
Deferred Compensation Account shall be payable, thirty (30) days following said
event, as elected by the Director. The Director shall be entitled to make a one
(1) time election of his deferral distribution payment within thirty (30) days
of executing this Agreement. Should the Director fail to make said payment
election, then the Director shall be paid in ten (10) equal annual installments
as set forth herein. Should the Director die while there is a balance in the
Director's Deferred Compensation Account, such balance shall be paid pursuant to
Subparagraph II (C) hereinabove.

IV.      RESTRICTIONS UPON FUNDING

The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Director Plan. The Directors,
their beneficiary(ies), or any successor in interest shall be and remain simply
a general creditor of the Bank in the same manner as any other creditor having a
general claim for matured and unpaid compensation.

The Bank reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by this Director Plan or to refrain from funding the same
and to determine the extent, nature and method of such funding. Should the Bank
elect to fund this Director Plan, in

5

--------------------------------------------------------------------------------






whole or in part, through the purchase of life insurance, mutual funds,
disability policies or annuities, the Bank reserves the absolute right, in its
sole discretion, to terminate such funding at any time, in whole or in part. At
no time shall any Director be deemed to have any lien nor right, title or
interest in or to any specific funding investment or to any assets of the Bank.

If the Bank elects to invest in a life insurance, disability or annuity policy
upon the life of the Director, then the Director, shall assist the Bank by
freely submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.

V.        CHANGE OF CONTROL

Upon a Change of Control (Subparagraph I [I]), if the Director subsequently
suffers a Termination of Service (Subparagraph I. [D]), then the Director shall
receive the benefits promised in this Director Plan upon attaining Normal
Retirement Age, as if the Director had been continuously serving the Bank until
the Director's Normal Retirement Age. The Director will also remain eligible for
all promised death benefits in this Director Plan. In addition, no sale, merger,
or consolidation of the Bank shall take place unless the new or surviving entity
expressly acknowledges the obligations under this Director Plan and agrees to
abide by its terms.

VI.      MISCELLANEOUS

A.Alienability and Assignment Prohibition:

Neither the Director, nor the Director's surviving spouse, nor any other
beneficiary(ies) under this Director Plan shall have any power or right to
transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by the Director or the
Director's beneficiary(ies), nor be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise. In the event the Director or any
beneficiary attempts assignment, commutation, hypothecation, transfer or
disposal of the benefits hereunder, the Bank's liabilities shall forthwith cease
and terminate.

B.Binding Obligation of the Bank and My Successor in Interest:

The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its -assets to another bank, firm or person until such
bank, firm or person expressly agree, in writing, to assume and discharge the
duties and obligations of the Bank under this Director Plan. This Director Plan
shall be binding upon the parties hereto, their successors, beneficiaries, heirs
and personal representatives.

C.Amendment or Revocation:

Subject to Paragraph VIII, it is agreed by and between the parties hereto that,
during the lifetime of the Director, this Director Plan may be amended or
revoked at any time or times, in whole or in part, by the mutual written consent
of the Director and the Bank.

D.Gender:

Whenever. in this Director Plan words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.

6

--------------------------------------------------------------------------------



E.Effect on Other Bank Benefit Plans:

Nothing contained in this Director Plan shall affect the right of the Director
to participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Bank's existing or future compensation
structure.

F.Headings:

Headings and subheadings in this Director Plan are inserted for reference and
convenience only and shall not be deemed a part of this Director Plan.

G.Applicable Law:

The validity and interpretation of this Agreement shall be governed by the laws
of the State of Georgia.

H.12 U.S.C. § 1828(k):

Any payments made to the Director pursuant to this Director Plan, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C. § 1828(k) or
any regulations promulgated thereunder.

IPartial Invalidity:

If any term, provision, covenant, or condition of this Director Plan is
determined by an arbitrator or a court, as the case may be, to be invalid, void,
or unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Director Plan
shall remain in full force and effect notwithstanding such partial invalidity.

J.Continuation as Director:

Neither this Agreement nor the payment of any benefits thereunder shall be
construed as giving to the Director any right to be retained as a member of the
Board of Directors of the Bank.

VII.    ERISA PROVISION

A.Named Fiduciary and Plan Administrator:

The "Named Fiduciary and Plan Administrator" of this Director Plan shall be
Citizens Trust Bank. As Named Fiduciary and Plan Administrator, the Bank shall
be responsible for the management, control and administration of the Director
Plan. The Named Fiduciary may delegate to others certain aspects of the
management and operation responsibilities of the Director Plan including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.

B.Claims Procedure and Arbitration:

In the event a dispute arises over benefits under this Director Plan and
benefits are not paid to the Director (or to the Director's beneficiary(ies) in
the case of the Director's death) and such claimants feel they are entitled to
receive such benefits, then a written claim must be made to the Named Fiduciary
and Plan Administrator named above within sixty (60) days from the date payments
are refused. The Named Fiduciary and Plan

7

--------------------------------------------------------------------------------



Administrator shall review the written claim and if the claim is denied, in
whole or in part, they shall provide in writing within sixty (60) days of
receipt of such claim the specific reasons for such denial, reference to the
provisions of this Director Plan upon which the denial is based and any
additional material or information necessary to perfect the claim. Such written
notice shall further indicate the additional steps to be taken by claimants if a
further review of the claim denial is desired. A claim shall be deemed denied if
the Named Fiduciary and Plan Administrator fail to take any action within the
aforesaid sixty-day period.

If claimants desire a second review they shall notify the Named Fiduciary and
Plan Administrator in writing within sixty (60) days of the fist claim denial.
Claimants may review this Director Plan or any documents relating thereto and
submit any written issues and comments it may feel appropriate. In their sole
discretion, the Named Fiduciary and Plan Administrator shall then review the
second claim and provide a written decision within sixty (60) days of receipt of
such claim. This decision shall likewise state the specific reasons for the
decision and shall include reference to specific provisions of the Plan
Agreement upon which the decision is based.

If claimants continue to dispute the benefit denial based upon completed
performance of this Director Plan or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an arbitrator for
final arbitration. The arbitrator shall be selected by mutual agreement of the
Bank and the claimants. The arbitrator shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such arbitrator with respect to any controversy properly
submitted to it for determination.

Where a dispute arises as to the Bank's discharge of the Director "for cause,"
such dispute shall likewise be submitted to arbitration as above described and
the parries hereto agree to be bound by the decision thereunder.*

VIII.   TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE
LAW, RULES OR REGULATIONS

The Bank is entering—into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any said assumptions should change and said change has a
detrimental effect on this Director Plan, then the Bank reserves—the right to
terminate or modify this Agreement accordingly. Upon a Change of Control
(Subparagraph I [1]), this paragraph shall become null and void effective
immediately upon said Change of Control.

           IN WITNESS WHEREOF, the parties hereto acknowledge that each has
carefully read this Agreement and executed the original thereof on the first day
set forth hereinabove, and that, upon execution, each has received a conforming
copy.

    CITIZENS TRUST BANK
Atlanta, Georgia
 
 
 

--------------------------------------------------------------------------------

Witness  

--------------------------------------------------------------------------------

(Bank Officer other than insured)            Title    
 
 
 

--------------------------------------------------------------------------------

Witness  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



JOINT BENEFICIARY DESIGNATION

AGREEMENT

Insurer:   Massachusetts Mutual Life Insurance Company
Policy Number:
 
 
Bank:
 
Citizens Trust Bank
Insured:
 
 
Relationship of Insured to Bank:
 
Director

The respective rights and duties of the Bank and the Insured in the
above-referenced policy shall be pursuant to the terms set forth below:

I.         DEFINITIONS

Refer to the policy contract for the definition of any terms in this Agreement
that are not defined herein. If the definition of a term in the policy is
inconsistent with the definition of a term in this Agreement, then the
definition of the term as set forth in this Agreement shall supersede and
replace the definition of the terms as set forth in the policy.

II.        POLICY TIME AND OWNERSHIP

Title and ownership shall reside in the Bank for its use and for the use of the
Insured all in accordance with this Agreement. The Bank alone may, to the extent
of its interest, exercise the right to borrow or withdraw on the policy cash
values. Where the Bank and the Insured (or assignee, with the consent of the
Insured) mutually agree to exercise the right to increase the coverage under the
subject Joint Beneficiary Designation policy, then, in such event, the rights,
duties and benefits of the parties to such increased coverage shall continue to
be subject to the terms of this Agreement.

III.      BENEFICIARY DESIGNATION RIGHTS

The. Insured (or assignee) shall have the right and power to designate a
beneficiary or beneficiaries to receive the Insured's share of the proceeds
payable upon the death of the Insured, and to elect and change a payment option
for such beneficiary, subject to any right or interest the Bank may have in such
proceeds, as provided in this Agreement.

IV.        PREMIUM PAYMENT METHOD

Subject to the Bank's absolute right to surrender or terminate the policy at any
time and for any reason, the Bank shall pay an amount equal to the planned
premiums and any other premium payments that might become necessary to keep the
policy in force.

V..        TAXABLE BENEFIT

Annually the Insured will receive a taxable benefit equal to the assumed cost of
insurance as required by the Internal Revenue Service. The Bank (or its
administrator) will report to the Insured the amount of imputed income each year
on Form 1099 or its equivalent.

1

--------------------------------------------------------------------------------





VI.       DIVISION OF DEATH PROCEEDS

Subject to Paragraphs VII and IX herein, the division of the death proceeds of
the policy is as follows:

A.Should the Insured be serving on the Board of the Bank, retired or terminated
due to disability at the time of death, the Insured's beneficiary(ies),
designated in accordance with Paragraph III, shall be entitled to an amount
equal to eighty percent (80%) of the net-at-risk insurance portion of the
proceeds. The net-at-risk insurance portion is the total proceeds less the cash
value of the policy.

B.Should the Insured not be serving on the Board of the Bank at the time of
death, the Insured's beneficiary(ies), designated in accordance with
Paragraph III, shall be entitled to the percentage as set forth hereinbelow of
the proceeds described in Subparagraph VI (A) above that corresponds to the
number of full years the Insured has been employed by the Bank from the date of
first service on the Board of the Bank:


Total Full Years of Service with the Bank


--------------------------------------------------------------------------------

  Vested
(to a maximum of 100%)

--------------------------------------------------------------------------------

  0 - 5   0 % 6 - 10   25 % 11 - 15   50 % 16 - 20   75 % 21   100 %

C.The Bank shall be entitled to the remainder of such proceeds.

D.The Bank and the Insured (or assignees) shall share in any interest due on the
death proceeds on a pro rata basis as the proceeds due each respectively bears
to the total proceeds, excluding any such interest.

VII.     DIVISION OF THE CASH SURRENDER VALUE OF THE POLICY

The Bank shall at all times be entitled to an amount equal to the policy's cash
value, as that term is defined in the policy contract, less any policy loans and
unpaid interest or cash withdrawals previously incurred by the Bank and any
applicable surrender charges. Such cash value shall be determined as of the date
of surrender or death as the case may be.

VIII.    RIGHTS OF PARTIES WHERE POLICY ENDOWMENT 'OR ANNUITY ELECTION EXISTS

In the event the policy involves an endowment or annuity element, the Bank's
right and interest in any endowment proceeds or annuity benefits, on expiration
of the deferment period, shall be determined under the provisions of this
Agreement by regarding such endowment proceeds or the commuted value of such
annuity benefits as the policy's cash value. Such endowment proceeds or annuity
benefits shall be considered to be like death proceeds for the purposes of
division under this Agreement.

IX.       TERMINATION OF AGREEMENT

A.This Agreement shall terminate upon the occurrence of any one of the
following:


1.The Insured shall leave the service on the Board of the Bank (voluntarily or
involuntarily) prior to five (5) full years of service on the Board of the Bank
from the date of first service on the Board of the Bank; or

2

--------------------------------------------------------------------------------



2.The Insured shall be discharged from service on the Board of the Bank for
cause. The term "for cause" shall mean gross negligence or gross neglect or he
commission of a felony or gross misdemeanor involving fraud, dishonesty; or
willful violation of any law that result in any adverse effect on the bank; or

3.Surrender, lapse, or other termination of the Policy by the Bank, and subject
to the Insured's option as set forth hereinbelow.



B.Upon such termination of this Agreement but prior to the termination of the
policy by the Bank, the Insured (or assignee) shall have a fifteen (15) day
option to receive from the Bank an absolute assignment of the policy in
consideration of a cash payment to the Bank, whereupon this Agreement shall
terminate. Such cash payment referred to hereinabove shall be the greater of


1.The Bank's share of the cash value of the policy on the date of such
assignment, as defined in this Agreement; or

2.The amount of the premiums that have been paid by the Bank prior to the date
of such assignment.



C.If, within said fifteen (15) day period, the Insured fails to exercise said
option, fails to procure the entire aforestated cash payment, or dies, then the
option shall terminate and the Insured (or assignee) agrees that. all of the
insured's rights, interest and claims in the policy shall terminate as of the
date of the termination of this Agreement.

D.The Insured expressly agrees that this Agreement shall constitute sufficient
written notice to the Insured of the Insured's option to receive an absolute
assignment of the policy as set forth herein.

E.Except as provided above, this Agreement shall terminate upon distribution of
the death benefit proceeds in accordance with Paragraph VI above.

X.        INSURED'S OR ASSIGNEE'S ASSIGNMENT RIGHTS

The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
subject policy nor any rights, options, privileges or duties created under this
Agreement.

XI.       AGREEMENT BINDING UPON THE PARTIES

This Agreement shall bind the Insured and the Bank, their heirs, successors,
personal representatives and assigns.

VIII.    ADMINISTRATIVE AND CLAIMS PROVISIONS

The following provisions are part of this Agreement. and are intended to meet
the requirements of the Employee Retirement Income Security Act of 1974
("ERISA"):

A.Named Fiduciary and Plan Administrator:

The "Named Fiduciary and Plan Administrator" of this Joint Beneficiary
Designation Agreement shall be Citizens Trust Bank. As Named Fiduciary and Plan
Administrator, the Bank shall be responsible for the management, control, and
administration of this Split Dollar Plan as established herein. The Named
Fiduciary may delegate to others certain aspects of the management and operation
responsibilities of the Plan, including the employment of advisors and the
delegation of any ministerial duties to qualified individuals.

3

--------------------------------------------------------------------------------



B.Basis of Payment of Benefits:

Direct payment by the Insurer is the basis of payment of benefits under this
Agreement, with those benefits in turn being based on the payment of premiums as
provided in this Agreement.

C.Claim Procedures:

Claim forms or claim information as to 'the subject policy can be obtained by
contacting Ben-nark, Inc. (800-544-6079). When the Named Fiduciary has a claim
which may be covered under the provisions described in the insurance policy,
they should contact the office named above, and they will either complete a
claim form and forward it to an authorized representative of the Insurer—or
advise the named Fiduciary what further requirements are necessary. The Insurer
will evaluate and make a decision as to payment. If the claim is payable, a
benefit check will be issued in accordance with the terms of this Agreement.

In the event that a claim is not eligible under the policy, the Insurer will
notify the Named Fiduciary of the denial pursuant to the requirements under the
terms of the policy. If the Named Fiduciary is dissatisfied with the denial of
the claim and wishes to contest such claim denial, they should contact the
office named above and they will assist in making an inquiry to the Insurer. All
objections to the Insurer's actions should be in writing and submitted to the
office named above for transmittal to the Insurer.

XIII.    GENDER

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

XIV.     INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT

The Insurer shall not be deemed a parry to this Agreement, but will respect the
rights of the parties as herein developed upon receiving an executed copy of
this Agreement. Payment or other performance in accordance with the policy
provisions shall fully discharge the Insurer from any and all liability.

XV.      CHANGE OF CONTROL

Change of Control shall be defined as follows:

a.the acquisition of more than fifty percent (50%) of the value or voting power
of the Bank's stock by a person or group;

b.the acquisition in a period of twelve months or less of at least thirty-five
percent (35%) of the Bank's stock by a person or group;

c.the replacement of a majority of the Bank's board in a period of twelve.
months or less by Directors who were not endorsed by a majority of the current
board members; or

d.the acquisition in a period of twelve months or less of forty percent (40%) or
more of the Bank's assets by an unrelated entity.

For the purposes of this Agreement, transfers on account of death or gifts,
transfers between family members, or transfers to a qualified retirement plan
maintained by the Bank shall not be considered in determining whether there has
been a Change of Control. Upon a Change of

4

--------------------------------------------------------------------------------



Control, if the Insured's service on the Board of the Bank is subsequently
terminated, except for cause, then the Insured shall be one hundred percent
(10096) vested in the benefits promised in this Agreement and, therefore, upon
the death of the Insured, the Insured's beneficiary(ies) (designated in
accordance with Paragraph III) shall receive the death benefit provided herein
as if the Insured had died while employed by the Bank (see Subparagraph VI [A]).

XVI.    AMENDMENT OR REVOCATION, AND EXCHANGE OF POLICY

Subject to the Bank's absolute right to —surrender or terminate the policy at
any time and for any reason, it is agreed by and between the parties hereto
that, during the lifetime of the Insured, this Agreement may be amended or
revoked at any time or times, in whole or in part, by the mutual written consent
of the Insured and the -Bank. 'The Bank may, however, unilaterally and without
the consent of the Insured, exchange any life insurance policy(ies) that are the
subject matter of this Agreement, with or without replacing said policy(ies)
and, in the event of a same or similar exchange, the Insured expressly agrees to
the same.

XVII.   EFFECTIVE DATE

The Effective Date of this Agreement shall be December 22, 2004.

XVIII. SEVERABILITY AND INTERPRETATION

If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms.
Further, in the event that any provision is held to be overbroad as written such
provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.

XIX.    TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE
LAW, RULES OR REGULATIONS

The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any said assumptions should change and said change has a
detrimental effect on this Joint Beneficiary Designation Agreement, then the
Bank reserves the right to terminate or modify this Agreement accordingly. Upon
a Change of Control (Paragraph XV), this paragraph shall become null and void
effective immediately upon said Change of Control.

XX.     APPLICABLE LAW

The laws of the State of Georgia shall govern the validity and interpretation of
this Agreement.

Executed at Atlanta, Georgia this                        day
of                                    , 2005

    CITIZENS TRUST BANK
Atlanta, Georgia
 
 
 

--------------------------------------------------------------------------------

Witness  

--------------------------------------------------------------------------------

(Bank Officer other than insured)            Title    
 
 
 

--------------------------------------------------------------------------------

Witness  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.11

